Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated August 9, 1974, finding petitioner guilty of having violated a provision of the Rules and Regulations of the Nassau County Police Department concerning grooming standards for members of the department and fining him one day’s pay. Petition dismissed on the merits and determination confirmed, without costs (Matter of Greenwald v Frank, 47 AD2d 628). Rabin, Acting P. J., Hopkins, Martuscello and Brennan, JJ., concur; Shapiro, J., dissents *838and votes to annul the determination on constraint of his dissent in Matter of Greenwald v Frank (47 AD2d 628).